267 F.2d 307
Edgar LABAT and Clifton Alton Poret, Appellants,v.Maurice SIGLER, Warden of the Louisiana State Penitentiary, Appellee.
No. 17654.
United States Court of Appeals Fifth Circuit.
June 3, 1959.
Rehearing Denied June 26, 1959.

Gerard H. Schreiber, G. Wray Gill, New Orleans, La., for appellants.
M. E. Culligan, Asst. Atty. Gen., Jack P. F. Gremillion, Atty. Gen., John E. Jackson, Jr., Sp. Counsel Atty. Gen., New Orleans, La., for appellee.
Before HUTCHESON, Chief Judge, and BROWN and WISDOM, Circuit Judges.
HUTCHESON, Chief Judge.


1
This is another of the all too many instances1 in which, after exhaustive trials and proceedings in the state courts, a habeas corpus proceeding, in form urging but in truth and in fact presenting no substantial grounds for such relief, is brought in a federal district court to serve the single purpose of an additional and extraordinary motion to obtain a new trial in the state court.


2
While, as appears from the judgment and opinion2 of the district judge, the application for relief in this case did not obtain its purpose, a new trial in the state court, it did obtain for the applicants a full hearing in the federal court "including the testimony of twenty-four witnesses and the introduction of several documents". In this hearing, as stated in his opinion, the district judge "in effect, retried the petitioners for the offense of which they have been convicted".


3
Upon full consideration of the appeal in the light of the briefs and arguments and of the opinion of the district judge, we are convinced, as the district judge was, that the full and detailed hearing did not disclose any facts at all supporting plaintiffs' claims that in their trial and conviction they were denied due process.


4
For these reasons, therefore, apparent upon the record and correctly summarized and stated in the opinion of the district judge, the judgment is affirmed.



Notes:


1
 Cf. Darr v. Burford, 339 U.S. 200, at pages 210-211-212, 70 S. Ct. 587, 94 L. Ed. 761


2
 Labat v. Sigler, D.C., 162 F. Supp. 574, 575